Name: Decision of the EEA Joint Committee No 49/97 of 10 July 1997 amending Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  electrical and nuclear industries;  energy policy;  oil industry
 Date Published: 1997-10-23

 23.10.1997 EN Official Journal of the European Communities L 290/35 DECISION OF THE EEA JOINT COMMITTEE No 49/97 of 10 July 1997 amending Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 5/97 of 14 March 1997 (1); Whereas the adaptations to Commission Decision 77/190/EEC of 26 January 1977 implementing Directive 76/491 /EEC regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community (2), Council Directive 90/547/EEC of 29 October 1990 on the transit of electricity through transmission grids (3) and Council Directive 91/296/EEC of 31 May 1991 on the transit of natural gas through grids (4) made by Chapter XII (Energy), points 3, 5 and 6 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, need to be taken account of in the EEA Agreement; Whereas other adjustments of Annex IV to the Agreement needs to be carried out, such as replacement of the texts of Appendices 1, 2 and 3 with new texts, as a consequence of the accession of Austria, Finland and Sweden to the European Union, HAS DECIDED AS FOLLOWS: Article 1 Annex IV to the Agreement, and in particular Appendices 1, 2 and 3 to that Annex, shall be amended as specified in the Annex to this Decision. Article 2 The texts of the adaptations to Decision 77/190/EEC, Directives 90/547/EEC and 91/296/EEC made by Chapter XII (Energy), points 3, 5 and 6 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 10 July 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 34. (2) OJ L 62, 5. 3. 1977, p. 34. (3) OJ L 313, 13. 11. 1990, p. 30. (4) OJ L 147, 12. 6. 1991, p. 37. ANNEX to Decision No 49/97 of the EEA Joint Committee Annex IV (Energy) to the EEA Agreement, and in particular Appendices 1, 2 and 3 to that Annex, shall be amended as specified below. Article 1 1. The following indent shall be added in point 3 (a) (Commission Decision 77/190/EEC):  194 H: Act concerning the conditions of accession fo the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29. 8. 1994, p. 21, as adjusted by OJ L 1, 1. 1. 1995, p. 1). 2. The text of the adaptation to point 3 (a) (Commission Decision 77/190/EEC) shall be replaced by the following: Appendices A, B and C to the Decision shall be supplemented by Tables 1, 2 and 3, as set out in Appendix 1 to this Annex. Article 2 Appendix 3 to Annex IV to the Agreement shall be replaced by the following: Appendix 1 Tables to be added to Appendices A, B and C of Commission Decision 77/190/EEC: Table 1 Ad Appendix A NAMES OF PETROLEUM PRODUCTS I. Motor fuels Norway Iceland Liechtenstein 1 HÃ ¸yoktanbensin 98 BensÃ ­n 98 oktan Superbenzin 2 Lavoktanbensin 95, blyfri BensÃ ­n 95 oktan, blÃ ½laust Bleifrei 95 3 BensÃ ­n 92 oktan, blÃ ½laust 4 Autodiesel DÃ ­silolÃ ­a Dieseltreibstoff II. Domestic heating fuels Norway Iceland Liechtenstein 5 Fyringsolje nr 1 GasolÃ ­a 6 SvartolÃ ­a HeizÃ ¶l extra leicht 7 Fyringsparafin SteinolÃ ­a III. Industrial fuels Norway Iceland Liechtenstein 8 Tung fyringsolje (1) (1) 9 (1) (1) Table 2 Ad Appendix B SPECIFICATION OF MOTOR FUELS Norway Iceland Liechtenstein (a) Premium gasoline specific gravity (15 oC) 0,730-0,770 maximum 0,755 0,725-0,780 Octane No: RON minimum 98,0 minimum 98,0 minimum 98,0 Octane No: MON minimum 87,0 minimum 88,0 minimum 88,0 calorific value (Kcal/kg)  10 200  lead content (g/l) maximum 0,15 maximum 0,15 maximum 0,15 (b) Euro-Super 95 specific gravity (15 oC) 0,730-0,770 maximum 0,755 0,725-0,780 Octane No: RON minimum 95,0 minimum 95,0 minimum 95,0 Octane No: MON minimum 85,0 minimum 85,0 minimum 85,0 calorific value (Kcal/kg)  10 200  lead content (g/l) maximum 0,013 maximum 0,005 maximum 0,013 (c) Regular gasoline (Unleaded) specific gravity (15 oC) maximum 0,745 Octane No: RON maximum 92,0 Octane No: MON minimum 81,0 calorific value (Kcal/kg) 10 200 lead content (g/l) maximum 0,005 Summer quality Winter quality (d) Automative gas oil specific gravity (15 oC) 0,800-0,870 0,845 0,820-0,860 0,800-0,845 Cetane No: minimum 45 minimum 47 minimum 49 minimum 47 calorific value (Kcal/kg)  10 200   sulphur content (%) maximum 0,2 maximum 0,2 maximum 0,05 maximum 0,05 Table 3 Ad Appendix C SPECIFICATION OF FUELS Norway Iceland Liechtenstein (a) Fuel used for domestic heating Gas oil specific gravity (15 oC) 0,820-0,870 maximum 0,845  calorific value (Kcal/kg)  maximum 10 200  sulphur content (%) 0,2 0,2  pour point (oC)  8  15  Light fuel oil specific gravity (15 oC)  maximum 0,918 maximum 0,815-0,860 calorific value (Kcal/kg)  9 870 maximum 10 000 sulphur content (%)  maximum 2,0 maximum 0,20 pour point (oC)   5  9,0 Medium fuel oil specific gravity (15 oC)    calorific value (Kcal/kg)    sulphur content (%)    pour point (oC)    Paraffin specific gravity (15 oC) 0,780-0,820   calorific value (Kcal/kg)    (c) Industrial fuels High sulphur (2) specific gravity (15 oC)   calorific value (Kcal/kg)   sulphur content (%) 2,5  Low sulphur (2) specific gravity (15 oC)   calorific value (Kcal/kg)   sulphur content (%) 1,0  Article 3 1. The following index shall be added in point 8 (Council Directive 90/547/EEC): , as amended by:  194 H: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29. 8. 1994, p. 21, as adjusted by OJ L 1, 1. 1. 1995, p. 1). 2. The text of adaptation (b) to point 8 (Council Directive 90/547/EEC) shall be replaced by the following: Appendix 2 contains the list of entities and grids relevant for the application of this Directive in respect of EFTA States. Article 4 Appendix 1 to Annex IV to the Agreement shall be replaced by the following: Appendix 2 List of entities and grids covered by Council Directive 90/S47/EEC of 29 October 1990 on the transit of electricity through transmission grids EFTA State Entity Grid Norway Statnett SF High voltage transmission grid Iceland Landsvirkjun High voltage transmission grid Liechtenstein Liechtensteinische Kraftwerke Interconnection grid  Article 5 1. The following indent shall be added in point 9 (Council Directive 91/296/EEC): , as amended by:  194 H: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29. 8. 1994, p. 21 as adjusted by OJ L 1, 1. 1. 1995, p. 1). 2. The text of adaptation (b) to point 9 (Directive 91/296/EEC) shall be replaced by the following: Appendix 3 contains the list of entities and grids relevant for the application of this Directive in respect of EFTA States. Article 6 Appendix 2 to Annex IV to the Agreement shall be replaced by the following: Appendix 3 List of entities and high pressure gas transmission grids covered by Council Directive 91/296/EEC of 31 May 1991 on the transit of natural gas through grids EFTA State Entity Grid Liechtenstein Liechtensteinische Gasversorgung High pressure gas grid (1) Not applicable. (2) Not applicable.